Title: From George Washington to Major General Philip Schuyler, 10–11 July 1775
From: Washington, George
To: Schuyler, Philip



Sir
Cambridge 10th[- 11] July 1775

I receivd your Favor of 1st Inst. by Express from New york; but as I am exceedingly hurried in making out my Dispatches for the Hble Congress at Philadelphia it is not in my Power to answer it in so full a Manner as I wish.
Notwithstanding Governor Tryon’s plausible Behaviour I recommend it to you to watch him narrowly and as any unlucky Change of Affairs on our part may produce in him a Change of his present unexceptionable Conduct; I expect you will on the first Appearance of such Change pursue the Advice given in my last Letter. The like Advice I give you re[s]pectg General Haldiman who is supposd by some to have gone to N. York with a Design to counteract us in that provin⟨ce.⟩ The Commissions which have been forwarded to me, are not sufficient to answer the Demand I have for them there being at least 1000 Officers in this Department & not more than 500 Commissions in my Possession. As you are so much nearer to Philada than I am I request you to apply to Congress for as many as you are like to Want.
The disper[s]ing of hand Bills amongst the Troops on their arrival at N. York has my most hearty approbation—& may have a good Effect here.
Our Enemies have attempted Nothing against us since my Arrival here—They are strongly posted on Bunkers Hill and

are still busy in throwing up additional Works. We have thrown up several Lines & Redoubts between Mystick River & Dorchester point to prevent their making way into the Country & in a few Days shall be well prepared to receive them in Case a Sortie is attempted.
I sincerely thank you for your Attention to the Directions of the Congress & for your kind Wishes and am with much regard Sir Yr Obedt friend & most Obedt H: Ser.

G. Washington


P.S. I herewith Inclose a report this Minute received from the Camp at Dorchester—The Design of this Manoevre I am at a loss to know; but suppose it may be intended as a diversion to our Forces here. It howevr behooves you to keep a good look out to prevent any surprize your way.

